DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-9, 12-14, 16-18 & 20 are rejected under 35 U.S.C. 102(a)1 and 102(a)2 as being anticipated by Schmidt, Pub.No.: US 20180170529 A1.

Regarding claims 1 & 20, Schmidt discloses an aircraft controller configured to & a method for deploying an aircraft landing gear, the method comprising: 
receive an aircraft landing gear deployment signal ([0040] “The landing gear deployment apparatus 28 and landing gear sensing apparatus 30 together form part of a landing gear 
receive an aircraft position signal indicative of a distance of an aircraft from an aircraft landing site; receive one or more flight signals indicating respective one or more dynamic conditions or parameters relating to a flight of the aircraft ([0041] The assembly 20 also includes a conventional aircraft navigation system 34 for providing aircraft position relative to a target runway and aircraft speed information. The aircraft navigation system 34 can provide geo-position information from GPS 36, inertial navigation, or other means. It can also comprise a radar altimeter 38.); 
determine, based at least on the received one or more flight signals, a first aircraft position, relative to the aircraft landing site, at which the landing gear should be deployed ([0043] “The landing gear deployment controller 48 is a computing device configured to operate a control program. It can be implemented as a single computing device or a distributed computing device.” & [0044] The landing gear deployment controller 48 can also be communicatively coupled to a flight deck interface system 50 comprising a pilot interface 52 that can be used by the pilot to activate and deactivate the landing gear deployment controller 48.); and 
based on the deployment signal and the aircraft position signal, trigger landing gear deployment (a) when the aircraft reaches the first aircraft position, in the event that the deployment signal is received before the aircraft reaches the first aircraft position, or (b) immediately, in the event that the deployment signal is received when the aircraft has passed the first aircraft position ([0047] At step 62 the landing gear deployment controller 48 is configured to calculate a touch down value. Given that aircraft speed is known, the various values described herein can be distance or time values. In this embodiment the landing gear deployment controller 48 is configured to calculate a touch down time TT using the aircraft position and speed information provided by the aircraft navigation system 34. The controller 48 can receive geo-position information from the navigation system 34. Based on the aircraft geo-position, the selected active runway from the FMS or from the data input into the controller, the controller can calculate the distance remaining threshold and calculate the distance remaining. Thus, knowing the speed of the aircraft and the distance between the aircraft and the runway, the landing gear deployment controller 48 can estimate a time duration before touch down.).

Regarding claim 2, Schmidt discloses the aircraft controller according to claim 1, configured to dynamically determine the first aircraft position based on changes to the received one or more flight signals over time ([0041] The assembly 20 also includes a conventional aircraft navigation system 34 for providing aircraft position relative to a target runway and aircraft speed information. The aircraft navigation system 34 can provide geo-position information from GPS 36, inertial navigation, or other means. It can also comprise a radar altimeter 38. & [0047] At step 62 the landing gear deployment controller 48 is configured to calculate a touch down value. Given that aircraft speed is known, the various values described herein can be distance or time values. In this embodiment the landing gear deployment controller 48 is configured to calculate a touch down time TT using the aircraft position and speed information provided by the aircraft navigation system 34. The controller 48 can receive geo-position information from the navigation system 34. Based on the aircraft geo-position, the selected active runway from the FMS or from the data input into the controller, the controller can calculate the distance remaining to the runway. The FMS can automatically generate this information, in which case it can be taken directly from the navigation system. Alternatively, the distance can be calculated using distance measuring equipment slant range to a navigational beacon, or the controller can alternatively perform a database lookup of the geographical position of the runway threshold and calculate the distance remaining. Thus, knowing the speed of the aircraft and the distance between the aircraft and the runway, the landing gear deployment controller 48 can estimate a time duration before touch down.).

Regarding claim 3, Schmidt discloses the aircraft controller according to claim 1, wherein the one or more flight signals indicate dynamic parameters of the aircraft ([0040] The landing gear deployment apparatus 28 and landing gear sensing apparatus 30 together form part of a landing gear control system 32. Upon receipt of a deploy signal, the landing gear control system 32 causes the landing gear deployment apparatus 28 to deploy the landing gear. The landing gear control system 32 also receives the down lock signals from the landing gear sensing apparatus 30. In a conventional aircraft, the landing gear control system 32 would receive the deploy signal from, and provide the down lock signals to, the flight deck. & [0050] If not, at step 66 the landing gear deployment controller 48 is configured to command the aircraft landing gear control system 32 to provide the gear deploy signal in order to automatically deploy the landing gear.& [0051] At step 68 the landing gear deployment controller 48 determines whether it has received the down lock signal from the landing gear sensing apparatus 30.).

Regarding claim 8, Schmidt discloses the aircraft controller according to claim 1, any one of the preceding claims, configured to: receive a landing gear status signal indicative of a status of the landing gear in the deployed position, and trigger an automatic go-around if the landing gear status signal indicates a fault in the deployment of the landing gear ([0057] Thus, if the landing gears do not all down-lock by a pre-determined down-lock time, which can be the time used to compute the ‘extend’ threshold, the controller 48 will initiate an automated go-around with the flight control computer. Depending on the aircraft, this could be a simple interface to a ‘go-around’ function which exists already. Alternatively the controller could manage the auto-throttle command (commanding TOGA—take-off and go-around power) and direct the aircraft flight control system to abort the landing. If the down-lock signals are received within before the acceptable down-lock time window has expired, the controller 48 takes no further action until it is reset.).

Regarding claim 9, Schmidt discloses the aircraft controller according to claim 1, configured, in the event that the deployment signal is received before the aircraft reaches the first aircraft position, to trigger a pre-landing landing gear system check before triggering landing gear deployment ([0040] “The landing gear deployment apparatus 28 and landing gear sensing apparatus 30 together form part of a landing gear control system 32.” & [0044] The landing gear deployment controller 48 can also be communicatively coupled to a flight deck interface system 50 comprising a pilot interface 52 that can be used by the pilot to activate and deactivate the landing gear deployment controller 48. & [0046] The pilot can select an ‘automatic gear down’ option on the flight deck and ensure the active runway is input into the flight management system (FMS) or directly into the pilot interface 52 for the automatic landing gear deployment controller 48. With ‘automatic gear down’, the automatic landing gear deployment controller 48 is active. & [0051] At step 68 the landing gear deployment controller 48 determines whether it has received the down lock signal from the landing gear sensing apparatus 30. & [0052] If so, the method ends at step 76 and the aircraft can proceed to land. & [0053] If not, a waiting value x is increased, for example by one, and the method proceeds to step 72. & [0054] At step 72 the landing gear deployment controller 48 determines whether the waiting value x is greater than or equal to an abort threshold TA. The abort threshold TA is a time value which is greater than or equal to the landing gear deployment time but less than the touch down time IT. & [0058] In preferred embodiments, the controller 48 is configured to output commands to the flight control system 40 to adjust the aircraft trim during the landing gear deployment using a pre-computed adjustment routine established based on system behaviour. Typically, landing gear do not have a continuously variable sensor to measure the retracted/extended position. An adjustment routine for a particular aircraft configuration can for example be determined by aerodynamic modelling and validated by flight testing. As such, using modelled and tested data, a pre-computed set of instructions on aircraft trim can be sent to the flight control system 40 based on time elapsed following the deploy command.” & [0059] In other embodiments, controller 48 can provide an control system 40, rather than providing an adjustment routine.).

Regarding claims 12-13, Schmidt discloses the aircraft controller according to claim 1,
operable in a first mode, and in a second mode, in which, in the event that the deployment signal is received before the aircraft reaches the first aircraft position, the controller triggers landing gear deployment immediately upon receipt of the landing gear deployment signal,
wherein the mode of the controller is selectable by the aircraft pilot.
([0044] The landing gear deployment controller 48 can also be communicatively coupled to a flight deck interface system 50 comprising a pilot interface 52 that can be used by the pilot to activate and deactivate the landing gear deployment controller 48. & [0046] The pilot can select an ‘automatic gear down’ option on the flight deck and ensure the active runway is input into the flight management system (FMS) or directly into the pilot interface 52 for the automatic landing gear deployment controller 48. With ‘automatic gear down’, the automatic landing gear deployment controller 48 is active. & [0046] The pilot can select an ‘automatic gear down’ option on the flight deck and ensure the active runway is input into the flight management system (FMS) or directly into the pilot interface 52 for the automatic landing gear deployment controller 48. With ‘automatic gear down’, the automatic landing gear deployment controller 48 is active. & [0047] At step 62 the landing gear deployment controller 48 is configured to calculate a touch down value. Given that aircraft speed is known, the various values described herein can be distance or time values. In this embodiment the landing gear deployment controller 48 is configured to calculate a touch down time TT using the aircraft position and speed information provided by the aircraft navigation system 34. The controller 48 can receive geo-position information from the navigation system 34. Based on the aircraft geo-position, the selected active runway from the FMS or from the data input into the controller, the controller can calculate the distance remaining to the runway. The FMS can automatically generate this information, in which case it can be taken directly from the navigation system. Alternatively, the distance 

Regarding claim 14, Schmidt discloses an aircraft controller configured to: 
determine a time period and/or distance range over which deployment of a landing gear can be initiated for aircraft landing of an aircraft at an aircraft landing site, wherein the determining of the time period  is based on prevailing conditions during the aircraft landing and information related to the aircraft and the aircraft landing site, and wherein the determined time period and/or distance range comprises a determined first portion, during which the landing gear deployment can be safely initiated, and a determined second portion, closer to aircraft landing than the first portion, during which
 the landing gear deployment can be safely initiated in an efficient landing mode ([0037] Each landing gear 24, 26 has a known deployment time. This can for example be measured by timing the gear during one or more deployment cycles. & [0047] At step 62 the landing gear deployment controller 48 is configured to calculate a touch down value. Given that aircraft speed is known, the various values described herein can be distance or time values. In this embodiment the landing gear deployment controller 48 is configured to calculate a touch down time TT using the aircraft position and speed information provided by the aircraft navigation system 34. The controller 48 can receive geo-position information from the navigation system 34. Based on the aircraft geo-position, the selected active runway from the FMS or from the data input into the controller, the controller can calculate the distance remaining to the runway. The FMS can automatically generate this information, in which case it can be taken directly from the navigation system. Alternatively, the distance can be calculated using distance measuring equipment slant range to a navigational beacon, or the controller can alternatively perform a database lookup of the geographical position of the runway threshold and calculate the distance remaining. Thus, knowing the 
issue a first pilot feedback when the first portion of the determined time period and/or distance range is entered by the aircraft, the first pilot feedback indicating that deployment of the landing gear is safe;; 
issue a second pilot feedback when the second portion of the determined time period and/or distance range is entered by the aircraft, the second pilot feedback indicating that the landing gear can be lowered in the efficient landing mode; and initiate landing gear deployment when the aircraft is in the determined time period and/or distance range, in response to receiving a deployment signal from the pilot.
([0044] The landing gear deployment controller 48 can also be communicatively coupled to a flight deck interface system 50 comprising a pilot interface 52 that can be used by the pilot to activate and deactivate the landing gear deployment controller 48. [0046] The pilot can select an ‘automatic gear down’ option on the flight deck and ensure the active runway is input into the flight management system (FMS) or directly into the pilot interface 52 for the automatic landing gear deployment controller 48. With ‘automatic gear down’, the automatic landing gear deployment controller 48 is active. & [0049] If the touch down time TT is greater than the deployment threshold TD, the method returns to step 62. [0050] If not, at step 66 the landing gear deployment controller 48 is configured to command the aircraft landing gear control system 32 to provide the gear deploy signal in 

Regarding claim 16, Schmidt discloses the aircraft controller according to claim 14, configured to issue a third pilot feedback in the event that the aircraft exits the determined time period and/or distance range before the controller receives the deployment signal from the pilot, the third pilot feedback indicating that initiating landing gear deployment has been performed automatically by the controller ([0040] The landing gear deployment apparatus 28 and landing gear sensing apparatus 30 together form part of a landing gear control system 32. Upon receipt of a deploy signal, the landing gear control system 32 causes the landing gear deployment apparatus 28 to deploy the landing gear. The landing gear control system 32 also receives the down lock signals from the landing gear sensing apparatus 30. In a conventional aircraft, the landing gear control system 32 would receive the deploy signal from, and provide the down lock signals to, the flight deck. & [0050] If not, at step 66 the landing gear deployment controller 48 is configured to command the aircraft landing gear control system 32 to provide the gear deploy signal in order to automatically deploy the landing gear.& [0051] At step 68 the landing gear deployment controller 48 determines whether it has received the down lock signal from the landing gear sensing apparatus 30.).

Regarding claim 17, Schmidt discloses a controller according to claim 14 configured to delay initiation of landing gear deployment until the aircraft enters the determined time period and/or distance range, in the event that the deployment signal is received before the aircraft enters the determined time period or distance range ([0014] “the aircraft assembly according to the first aspect includes an automatic landing gear deployment controller that can automatically deploy the landing gear as late as possible before touchdown” therefore keeping the aircraft in a low noise generation state i.e. a relatively clean airframe and low engine power, until the aircraft is near the airport for deployment of the landing gear. The 

Regarding claim 18, Schmidt discloses an aircraft landing gear system, comprising: an aircraft landing gear movable between a retracted position and an extended position; an aircraft landing gear extension and retraction system configured to move the landing gear between the retracted position and the extended position; and the aircraft controller according to claim 1, wherein the system is configured such that the trigger for landing gear deployment causes the landing gear extension and retraction system to deploy the landing gear ([0036] The aircraft assembly 20 includes landing gear 22, which in this embodiment consists of a nose gear 24 and two main landing gear 26. Each landing gear is arranged to be moved between a stowed condition for flight and a deployed condition for take-off and landing in a known manner. & [0038] The assembly 20 also includes conventional landing .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt, Pub.No.: US 20180170529 A1, in view of Daidzic, Patent No.: US 10202204 B1.

Regarding claim 4, Schmidt discloses the aircraft controller according to claim 1. Schmidt is not explicit on “flight signal(s) indicate atmospheric conditions at or near the aircraft landing site”, however Daidzic, US 10202204 B1, teaches Aircraft-runway Total Energy Measurement, Monitoring, Managing, Safety, And Control System And Method and discloses, wherein the one or more flight signals indicate atmospheric conditions at or near the aircraft landing site (col.8 lines 51-67, (35) FIG. 1A is a block diagram of an overall total runway safety system (TRSS) 101 that includes a TRSS computer system 160, according to some embodiments of the present invention. In some embodiments, TRSS 101 includes a plurality of input devices and sensors 170 and 181 that provide input data to TRSS computer system 160 and a plurality of visual and/or audio output devices 178, 188 and 198 that present information, based on data outputs 187, 168, and 189 (e.g., transmitted wirelessly or by wires, fiber optic cables or other suitable means), to the flight crew of aircraft 180, the flight crews of other aircraft 172 and/or the crew of airport tower 179, respectively. In some embodiments, a plurality of TRSS computers 160 receive a number of input data in the pre-takeoff planning phase such as the local geographical data, airport and runway data 175, atmospheric, environmental and weather data 173 and weather forecast computer system 174, local runway sensor data 171 (when installed), Air Traffic Control (ATC) clearances and instructions, other current and past historical (including operational) data 177, other aircraft data 172. In some embodiments, TRSS computer system 160 includes a first TRSS computer system 161 (in some embodiments, some or all TRSS computer system 161 is located onboard aircraft 180, while in other embodiments, TRSS computer system 161 is distributed with some or all located off aircraft 180), and optionally one or more redundant computers (e.g., 162 onboard aircraft 180 and 163 located remote from aircraft 180). Takeoff and landing (control and performance) airspeeds, flap setting, and other configuration settings are calculated based on the current weight/mass and existing aircraft performance figures from onboard sensors 181. During actual takeoffs and approaches and landings, TRSS 101 measures (e.g., aircraft landing and takeoff execution, parameters and conditions regarding spatial distribution of runway surface conditions, depicted as computer functionality 166), monitors (e.g., compares over time the measured landing and takeoff parameters and conditions to predetermined values and combinations of values and spatial and temporal histories of the parameters), manages (e.g., automatically calculates 
Daidzic, teaches that these features are useful in order to provide a total runway safety system (TRSS) and method measures, monitors, manages, and informs flight crew on the progress of takeoffs and landings and of any hazardous runway conditions (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Daidzic, with the system disclosed by Schmidt in order to provide a method and apparatus for commercial transport-category airplanes, airline operations, and aviation safety, and in particular, providing increased safety by measuring, monitoring, managing and controlling airplane runway operations, which include takeoffs and landings, and all related maneuvers. (see Abstract & col.1 lines 16-22). 

Claims 5-7 & 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt, Pub.No.: US 20180170529 A1, in view of Daidzic, Patent No.: US 10202204 B1.

Regarding claims  5-7 & 10-11, Schmidt discloses the aircraft controller according to claim 1. Schmidt is not explicit on “automatically trigger landing gear deployment” & “memory to store aircraft landing site information” , however, Dangler et al., US 20170166323 A1, teaches Dynamic Detection of Landing Gear Deployment and discloses; configured to: 
(claim 5) determine a second aircraft position, relative to the aircraft landing site, which indicates the closest aircraft position to the aircraft landing site at which the landing gear 
(claim 6) wherein the one or more flight signals comprises an aircraft speed signal, and the controller is configured to determine the second aircraft position based at least on aircraft speed and a landing gear deployment time 
(claim 7) configured, in the event that the aircraft reaches the second position before the deployment signal has been received, to trigger accelerated landing gear deployment.
(claim 10) comprising a memory configured to store aircraft landing site information, wherein the controller is configured to determine the first aircraft position based on the aircraft landing site information.
(claim 11) configured, in the event that the aircraft reaches the first aircraft position before the deployment signal is received, to trigger an aircraft system to issue a deployment warning to the aircraft pilot.
([0017] With reference to FIG. 1, a block diagram (100) is provided illustrating an exemplary aerial vehicle (102) during flight. At a given point in time during flight, measurements associated with the vehicle (102) and a flight path or patterns may be assessed. As shown herein, the vehicle (102) is displayed with respect to a destination (110) and ground (120). At any point in time, instrumentation may be employed to determine distance (106) between the vehicle (102) and the destination (110), altitude of the aerial vehicle (104) with respect to ground (120), and airspeed (108) & [0021] The aerial vehicle (102) is shown with landing gear (112). During a typical flight, the landing gear (112) is deployed in the final stages of landing either manually by an operator of the aerial vehicle (102), or automatically by a computer system (not shown) of the aerial vehicle (102). However, the operator of the aerial vehicle (102) may forget to deploy the landing gear (112) during the landing process. At the same time, the set of flight measurements may indicate a potential landing scenario. In one embodiment, the computer system of the aerial vehicle (102) dynamically generates the set of flight measurements, and determines that the landing gear (112) should be deployed based on the generated set of flight [0041] “Any combination of one or more computer readable medium(s) may be utilized.”).
Dangler et al., teaches that these features are useful in order to provide a method, system, and computer program product for dynamically managing deployment of an aircraft landing protocol during flight (see Abstract & para.[0001]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Dangler et al., with the system disclosed by Schmidt in order to determine if the landing gear of the aerial vehicle is in an unsafe position for landing (216). A non-affirmative response to the determination at step (216) indicates that the landing gear is safely deployed, and the process ends. However, an affirmative response to the determination at step (216) indicates that the aerial vehicle is currently unprepared for a conventional landing due to the unsafe positioning of the landing gear. In one embodiment, a warning signal is activated to alert the operator of the aerial vehicle of the unsafe landing condition (218). In another embodiment, the landing gear may be automatically deployed by the aerial vehicle (220) (see Abstract & para. [0028]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt, Pub.No.: US 20180170529 A1, in view of Allwein et al., Pub. No.: US 20150291278 A1.

Regarding claim 15, Schmidt discloses the aircraft controller according to claim 14 configured 
to issue a pilot warning if the aircraft passes a threshold time or threshold distance before the controller receives the deployment signal from the pilot ([0044] The landing gear deployment controller 48 can also be communicatively coupled to a flight deck interface system 50 comprising a pilot interface 52 that can be used by the pilot to activate and 
wherein the threshold time or distance is within the determined time period and/or distance range and closer to aircraft landing than the second portion ([0023] The known deployment value for the landing gear may be a deployment time, the touch down value may be a touch down time, the deployment threshold value may be a deployment threshold time and the down-lock value may be a down-lock time.), and 
Schmidt is not explicit on “pilot warning for urgently L/G deployment” , however Allwein et al., US 20150291278 A1, teaches LANDING GEAR DEPLOYMENT SYSTEMS AND METHODS and discloses; 
wherein the pilot warning indicates that landing gear deployment is required urgently ([0093] FIG. 20 shows a simplified block diagram of an aircraft control system 2012 in communication with a remote aircraft 2014 and upon which are mounted landing gear emergency deployment systems 2016 (such as one or more of those described above) cooperated with landing gear, in accordance with some embodiments. The aircraft control system 2012 is configured to provide control signals to at least activate the emergency deployment system. In many embodiments, the control system 2012 is further configured to provide control signals to the aircraft to control the flight of the aircraft. Further, in many embodiments, a geographically remote pilot or operator is positioned at the control system and remotely controls the aircraft 2014 based on information (e.g., video, images, sensor data, and other such information). For example, in some instances, the aircraft receives flight instructions that dictate flight control over the airplane and/or surveillance instructions that dictate control over surveillance equipment of the airplane from a remote operator located at a geographically remote location from the airplane. In response to the instructions, the aircraft implements the flight instructions to modify one of a current direction of travel and altitude of the airplane, and/or implements the surveillance 
Allwein et al. teaches that these features are useful in order to provide apparatuses configured to deploy a landing gear of an aircraft (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Allwein et al. with the system disclosed by Schmidt in order to provide an emergency or safety override deployment system that is configured to deploy the landing gear even when the drive section of the landing gear system is not operating effectively (see Abstract & para.[0041]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson; Richard Pat et al.	US 20210403153 A1	MULTI MODE SAFETY SYSTEM FOR VTOL AIRCRAFT
Kavounas; Peter Apostolos	US 20150122945 A1	PASSENGER AIRCRAFT WITH AUTOMATICALLY DEPLOYABLE AND/OR RETRACTABLE LANDING GEAR
Lynas; Christopher et al.	US 8302902 B2	Method and apparatus for operating an aircraft landing system
appear to anticipate the current invention. See Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665